Citation Nr: 1532221	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression, to include as due to military sexual trauma (MST).

2.  Entitlement to service connection for depression, to include as due to MST.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On her substantive appeal, the Veteran requested a videoconference Board hearing.  Subsequently, however, the Veteran canceled her request for a Board hearing.  Therefore, this matter is ready for further review.

With regard to the Veteran's application to reopen her claim for depression, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  For the reasons explained below, the Board has found that new and material has been received, and the claim is reopened and the underlying claim is granted, as explained in further detail.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See IHP.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied the Veteran's claim of entitlement to service connection for depression; the Veteran did not file a notice of disagreement, and that decision became final.

2.  Evidence received since the August 2005 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for depression.

3.  The Veteran's depression is caused by service-connected disability.

4.  The Veteran's migraine headaches are shown to be etiologically related to a disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for depression is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  Service connection for migraine headaches is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for depression is reopened and granted herein, and her claim for service connection for migraine headaches is also granted herein.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  New and Material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for depression.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  According to the Court of Appeals for Veterans Claims, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, an August 2005 rating decision denied entitlement to service connection for depression; the Veteran did not file a notice of disagreement, and that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (2005).  In December 2007, the Veteran filed an application to reopen the claim, which was denied by a July 2008 rating decision that she appealed herein.

The basis of the last final denial by the RO in August 2005 was the lack of evidence of complaint of depression in service, and otherwise the lack of evidence of a nexus to service.

Since the August 2005 rating decision, evidence associated with the claims file includes, but is not limited to, a July 2009 statement from the Veteran's husband, with whom she served in service, corroborating her reported MST in service.  Also new is an October 2012 VA examination report, which notes the Veteran's reported MST in service as well as her treatment by VA for depression, and in which the examiner opined that the Veteran's documented anxiety reaction in 1980 was a marker for MST.  The examiner also opined that the Veteran's service-connected PTSD was related to her MST, but left open-ended whether her depression was related to her MST.  The examiner did, however, note that the "Veteran's mental conditions are comorbid and overlapping," which suggests that her depression could be secondary to her service-connected PTSD.  Also new are VA treatment records showing that the Veteran received inpatient treatment from October 2007 to December 2007 in the VAMC Womens Trauma and Recovery Center for diagnosed depression and her history of MST.  See Discharge Summary, December 12, 2007 (VBMS p.1).  A December 14, 2007 assessment report notes that her depression "appears to be directly linked to her PTSD symptoms."  A May 2012 VA treatment record also relates her depression to her MST.  See VVA at 80.  The Board finds that all of the above evidence is not only new, but is certainly material, and will therefore reopen the claim.

B.  Depression

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that VA regulations do not specifically address cases involving alleged depression or OCD based on in-service MST.  With regard to PTSD claims, however, VA regulations provide evidence from sources other than a veteran's service records may corroborate the veteran's account of the MST.  Examples of such evidence include, but are not limited to statements from family members and fellow service members.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: episodes of depression, anxiety without an identifiable cause, or unexplained behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2014).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty in the Air Force from January 1980 to January 1984.  She claims that she has depression due to MST in service, including experiencing rape incidents and sexual harassment by airmen.

As an initial matter, the Veteran submitted a detailed July 2009 statement from her husband, with whom she served in service (as shown in the Veteran's own personnel records), that the Board finds to be credible and to sufficiently corroborate her reported history of MST in service.  The Board adds that as noted above, under 38 C.F.R. § 3.304(f)(5), sources other than the Veteran's service records that may corroborate her account of the MST include statements from family members and fellow service members.  Also, as discussed above, the October 2012 VA examiner opined that the Veteran's documented June 1980 anxiety reaction was a marker for MST, which likewise corroborates the Veteran's reported history of MST in service.

The Board also notes as a preliminary matter that the Veteran is presently service-connected for PTSD due to MST, which claim was granted based on the October 2012 VA examiner's report.

VA treatment records reflect that the Veteran has been followed for diagnosed depression.  See, e.g., November 2012 (VVA).  In fact, the Veteran received inpatient treatment from October 2007 to December 2007 in the VAMC Womens Trauma and Recovery Center for diagnosed depression and her history of MST.  See Discharge Summary, December 12, 2007 (VBMS p.1).  A December 14, 2007 assessment report notes that her depression "appears to be directly linked to her PTSD symptoms."  This assessment reflects that a "battery" of tests were performed, including the Beck Depression Inventory that indicated depression in the severe range.  The center assisted the Veteran in the filing of her claim herein in December 2007 for depression due to MST.  Similarly, a May 2012 VA treatment record notes regarding her depression that "much of her difficulty stems from a sexual assault while in the military."  See VVA at 80.  

The Veteran was afforded a VA examination in October 2012.  The examiner noted her reported history of MST and diagnosed depression and PTSD.  The VA examiner opined that the Veteran's PTSD was related to her MST, and that her mental conditions are comorbid and overlapping, but did not go on to opine more explicitly whether the Veteran's depression is at least as likely as not secondary to her PTSD or otherwise directly related to her in-service MST (except to note it was not related to her June 1980 anxiety reaction in particular).

In this particular case, the Board finds that based on the above evidence, service connection for depression as caused by service-connected PTSD due to MST is warranted.  As shown above, the Veteran has received extensive inpatient treatment for her depression and MST around the time she filed her claim in December 2007, and a VA clinician, after almost two months of inpatient therapy and based on a "battery" of new psychological testing, opined the Veteran's depression is caused by her service-connected PTSD due to MST.  This opinion is not contradicted by any competent medical evidence.  Rather, it is consistent with the opinion of the October 2012 VA examiner that the Veteran's mental disorders are comorbid and overlapping, as well as the opinion of the May 2012 VA clinician.  While the Board acknowledges that the Veteran has reported to VA and Vet Center clinicians a history of domestic problems and her husband separating and moving to Mexico in 2009, and of the Veteran's subsequent problems with their daughter and their finances, the Board ultimately finds that this does not obviate the fact that she has service-connected PTSD due to MST, and that her depression is caused in part, if not in great part or almost entirely, due to her PTSD and MST, as evidenced by her inpatient treatment back in 2007.  See, e.g., VA treatment records, August 2009, November 2010 (VVA at 276, 336); Vet Center, April 2010.  Therefore, the Board will grant the claim.

C.  Migraine Headaches

The Veteran also claims entitlement to service connection for migraine headaches.

The Veteran's VA treatment records reflect that she has been followed for migraine headaches.  See, e.g., November 1999, March 2002, August 2012 (VVA at 51).  Her service treatment records reflect that she denied any history of headaches at entry on her report of medical history, she was treated for headaches twice in service in June 1981 and March 1982, and she once reported experiencing - specifically - migraine headaches - in September 1982.  She essentially asserts that she has experienced migraine headaches since service.  In light of the fact that the Veteran is currently diagnosed with migraine headaches, her documented treatment for headaches in service that she reported as migraine headaches, and her reported continuity of symptomatology since service, as the Veteran is competent to report experiencing headaches, which are purely subjective, the Board finds that service connection is warranted and will grant the claim.

The Board adds that in March 2002, a VA clinician opined that the Veteran's migraine headaches are stress-related, and the Veteran is now service-connected for posttraumatic stress disorder related to her reported in-service MST.  See VA treatment record, March 2002.

The Board acknowledges that the October 2012 VA examiner opined that the Veteran's migraine headaches are less likely as not related to her active service, reasoning that there was no record of treatment for headaches or migraines in service, but then noting she was actually treated for headaches in March 1982 that the examiner opined were probably sinus congestion based which resolve when treated.  The Board notes, however, that the service treatment record only noted that they were possibly sinus-related, and even if the Veteran's headaches were sinus-related, that would not be a reason by itself to not grant the claim if she has continued to experience them since service.  The examiner also apparently missed the March 1982 record of treatment for headaches.  The examiner acknowledged she reported migraines in service, but opined she did not actually experience migraines in service without any further explanation.  In light of these discrepancies, the Board is not persuaded by the examiner's opinion.  

The Board also acknowledges that the Veteran, as a lay person, may not be considered competent to diagnose migraine headaches in service (that she reported experiencing in September 1982).  She is, however, competent to report experienced headaches in service, and since service, which headaches are now diagnosed as migraines by VA clinicians.  The Board adds that experiencing a headache in itself is purely subjective.  Therefore, the Board finds that whether she is able to medically diagnose is irrelevant in this case.

Therefore, in summary, the Board finds that service connection for migraine headaches is warranted.


ORDER

As new and material evidence has been received regarding the claim of service connection for depression, the claim is reopened.

Entitlement to service connection for depression is granted.

Entitlement to service connection for migraine headaches is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


